DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities:  “(iii)” should be replaced with 
--(i)--.  
Claim 22 is objected to because of the following informalities:  “(d)” should be replaced with 
--(a)--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-19, and 24-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9220255 (patented 12/29/2015) issued to Halahmi in view of U.S. Patent No. 9089122 (patented 07/28/2015) issued to Olson.
Regarding claim 1, Halahmi discloses a device for a durable insect bait station for biting flies in blood-seeking mode (abstract; column 1, lines 16-20), the device comprising: (a) a protective membrane 2 (figure 1, membrane 2; column 4, lines 9-18) for providing access to the bait station (column 7, claim 1), said protective membrane 2 adapted to be permeable to volatile components (abstract; column 7, claim 1), and said protective membrane 2 configured to allow easy insect-probe penetration for biting flies in blood-seeking mode (abstract; column 1, lines 16-20); (b) a bait core 4 (figure 1, bait core 4; column 4, lines 9-18; abstract) for providing bait to the bait station (abstract), said bait core 4 including at least one insect toxin (abstract; column 4, lines 9-16); wherein said bait core is configured to be substantially in direct contact with said protective membrane 2 (abstract; column 3, lines 32-44). 
Halahmi does not disclose the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and a support element for attaching said protective membrane and said bait core to a fixed structure.
Olson teaches a bait core 108 (figure 1, liquid bait 108) comprising at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23) for inducing feeding of biting flies on said bait core 108 (abstract; column 2, lines 24-27; column 2, lines 60-65) and a support element 101 (figure 1, housing 101) for attaching a protective membrane 107 (figure 1, membrane or pouch 107) and said bait core 108 to a fixed structure (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57) and to place and support a bait core at a particular location while having the bait core mimic a host (e.g., Olson, column 3, lines 36-54).

Regarding claim 2, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said protective member 2 having a thickness of less than 100 microns (column 2, lines 50-51; column 5, lines 9-17) and a hardness of less than 60 Shore A (column 2, lines 54-55; column 5, lines 9-17); being configured to be resistant to degradation caused by ultraviolet (UV) exposure (column 7, claim 1); and/or being composed of at least one polymeric material (column 4, lines 28-37; column 4, lines 51-55; column 5, lines 1-8).

Regarding claim 3, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said bait core 4 being free of any whole blood-source agent (abstract; column 2, lines 60-64; a sugar-source bait is capable of being free of any whole blood-source agent, e.g., a food source composed of sugar).

Regarding claim 4, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose said bait core being free of any sugar-source agent.
Olson teaches a bait core 108 (figure 1, liquid bate 108) being free of any sugar-source agent (abstract; column 1, line 66 – column 2, line 10; column 4, line 64 – column 5, line 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said bait core being free of any sugar-source agent, as taught by Olson, in order to have a bait core be lethal to insects that consume aspects of the bait core (e.g., Olson, abstract; column 2, lines 60-65; column 5, lines 3-15).

Regarding claim 5, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose said bait core being adapted to elicit an extended contact time of said biting flies with said protective membrane and/or said bait core.
Olson teaches a bait core 108 being adapted to elicit an extended contact time of biting flies (column 5, lines 16-28; column 9, lines 18-32) with a protective membrane 107 and/or bait core 108 (column 5, lines 16-28; column 9, lines 18-32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said bait core being adapted to elicit an extended contact time of said biting flies with said protective membrane and/or said bait core, as taught by Olson, in order to have attracted flies consume a sufficient amount of bait so as to lethally poison the flies (e.g., Olson, column 5, lines 16-28).

Regarding claim 6, as dependent on claim 5, Halahmi as modified discloses the limitations of claim 5. Halahmi does not disclose said extended contact time being greater than double the contact time of said biting flies in the absence of said bait core.
Olson teaches an extended contact time being greater than double the contact time of said biting flies in the absence of said bait core (column 5, lines 16-28; column 9, lines 18-32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said extended contact time being greater than double the contact time of said biting flies in the absence of said bait core, as taught by Olson, in order to have attracted flies consume a sufficient amount of bait so as to lethally poison the flies (e.g., Olson, column 5, lines 16-28).

Regarding claim 7, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose wherein said at least one BFS for inducing said feeding is operative at an ambient temperature below an average mammal temperature.
Olson teaches at least one BFS (column 1, line 66 – column 2, line 23) for inducing a feeding being operative at an ambient temperature below an average mammal temperature (column 2, lines 36-39; column 3, lines 48-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFS for inducing said feeding being operative at an ambient temperature below an average mammal temperature, as taught by Olson, in order to have a BFS mimic the body temperature of a warm blooded animal upon which a blood-feeding insect feeds (e.g., Olson, column 3, lines 51-54; average blood mammal temperatures range from 97 Fahrenheit to 103 Fahrenheit, per the American Chemical Society---see attached non-patent literature piece on form PTO-892).

Regarding claim 8, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose wherein said at least one BFS for inducing said feeding is operative at an ambient temperature below 37°C.
Olson teaches at least one BFS (column 1, line 66 – column 2, line 23) for inducing a feeding being operative at an ambient temperature below 37°C (column 2, lines 36-39; column 3, lines 48-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFS for inducing said feeding is operative at an ambient temperature below 37°C, as taught by Olson, in order to have a BFS mimic the body temperature of a warm blooded animal upon which a blood-feeding insect feeds (e.g., Olson, column 3, lines 51-54).

Regarding claim 9, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose wherein said at least one BFS for inducing said feeding is operative on at least one biting-fly type selected from the group consisting of: mosquitoes of the genera Aedes, Culex, and Anopheles; sand flies; and biting midges.
Olson teaches at least one BFS (column 1, line 66 – column 2, line 23) for inducing a feeding being operative on at least one biting-fly type selected from the group consisting of: mosquitoes of the genera Aedes, Culex, and Anopheles; sand flies; and biting midges (column 3, lines 26-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said at least one BFS for inducing said feeding is operative on at least one biting-fly type selected from the group consisting of: mosquitoes of the genera Aedes, Culex, and Anopheles; sand flies; and biting midges, as taught by Olson, in order to have a BFS facilitate the extermination of a variety of blood-feeding insects (e.g., Olson, abstract; column 3, lines 26-35; column 10, claim 1).

Regarding claim 11, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said at least one insect toxin including an oral, gut insect toxin (abstract; column 2, lines 60-64).

Regarding claim 12, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said bait core 4 being free of any contact insect toxin (column 4, lines 15-18 shows that bait core 4 may have at least one oral toxin or one contact insect toxin, meaning that the bait core may merely have the oral toxin on its own).

Regarding claim 13, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said at least one insect toxin being selected from the group consisting of: dinotefuran, a chemical toxin, a biological toxin, a bacterial agent, a fungal agent, and an entomopathogenic agent (column 1, lines 25-32, showing how dinotefuran may be a component of a toxin inside bait core 4).

Regarding claim 14, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose said at least one oral insect gut toxin includes at least one carrier agent selected from the group consisting of: sodium chloride (NaCl), sodium bicarbonate (NaHCO3), a water-retaining agent, and a gel.
Olson teaches at least one oral insect gut toxin (column 4, lines 61-64) including at least one carrier agent selected from the group consisting of: sodium chloride (NaCl), sodium bicarbonate (NaHCO3), a water-retaining agent, and a gel (column 4, line 61 – column 5, line 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one oral insect gut toxin including at least one carrier agent selected from the group consisting of: sodium chloride (NaCl), sodium bicarbonate (NaHCO3), a water-retaining agent, and a gel, as taught by Olson, in order to have the toxin lethally poison a blood-feeding insect (e.g., Olson, column 4, line 61 – column 5, line 15).

Regarding claim 15, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose the fixed structure being a netting component configured to act as a barrier to prevent said biting flies from penetrating said netting.
Olson teaches a fixed structure (figure 1) being a netting component (column 5, lines 48-53) configured to act as a barrier (column 5, lines 48-53) to biting flies from penetrating said netting (column 5, lines 48-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the fixed structure being a netting component configured to act as a barrier to prevent said biting flies from penetrating said netting, as taught by Olson, in order to maintain an insect away from the surface of a membrane (e.g., Olson, column 5, lines 48-53).

Regarding claim 16, as dependent on claim 15, Halahmi as modified discloses the limitations of claim 15. Halahmi does not disclose said netting component including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component.  
Olson teaches a netting component (column 5, lines 48-53) including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component (column 5, lines 48-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said netting component including at least one component selected from the group consisting of: a bed net, an aperture-screen housing, a screen component, and a mesh component, as taught by Olson, in order to maintain an insect away from the surface of a membrane (e.g., Olson, column 5, lines 48-53).

Regarding claim 17, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 15. Halahmi does not disclose said support element including at least one component selected from the group consisting of: an adhesive material, a fibrous material, a strap, a hook, a connector, a magnet, and a mounting hole.
Olson teaches a support element (figure 1; column 5, lines 48-53) including at least one component selected from the group consisting of: an adhesive material, a fibrous material, a strap, a hook, a connector, a magnet, and a mounting hole (column 5, lines 48-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said support element including at least one component selected from the group consisting of: an adhesive material, a fibrous material, a strap, a hook, a connector, a magnet, and a mounting hole, as taught by Olson, in order to maintain an insect away from the surface of a membrane (e.g., Olson, column 5, lines 48-53).

Regarding claim 18, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi also discloses said bait core 4 further including at least one blood-feeding lure (BFL) (column 4, lines 9-18; insect attractant).

Regarding claim 19, as dependent on claim 18, Halahmi as modified discloses the limitations of claim 18. Halahmi does not disclose wherein said at least one BFL includes at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine.
Olson teaches at least one BFL (column 2, lines 24-27; column 4, lines 55-60) including at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine (column 2, lines 24-27; column 4, lines 55-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said at least one BFL including at least one component selected from the group consisting of: carbon dioxide, lactic acid, octenol, acetone, ammonia, butanone, fatty acids, hexanoic acid, indole, 6-methyl-5-hepten-2-one, and a phenolic component of urine, as taught by Olson, in order to attract insects to a bait station (abstract; column 2, lines 24-27; column 3, lines 55-57; column 4, lines 55-60).

Regarding claim 24, Halahmi discloses a method for providing a durable insect bait station for biting flies in blood-seeking mode (abstract), the method comprising the steps of: (a) providing a protective membrane 2 (figure 1, membrane 2) for access to the bait station (columns 7 and 8, claim 9), wherein said protective membrane 2 is adapted to be permeable to volatile components (abstract; column 4, lines 19-27; column 8, claims 9 and 17) and wherein said protective membrane 2 is configured to allow easy insect-probe penetration for biting flies in blood- seeking mode (abstract; column 1, lines 16-20); (b) formulating a bait core 4 (figure 1, bait core 4; column 4, lines 9-18; abstract) for providing bait to the bait station (abstract), wherein said bait core 4 includes at least one insect toxin (abstract; column 4, lines 9-16); wherein said bait core 4 is configured to be substantially in direct contact with said protective membrane 2 (abstract; column 3, lines 32-44).
Halahmi does not disclose said bait core including: at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core; and providing a support element for attaching said protective membrane and said bait core to a fixed structure.  
Olson teaches a bait core 108 (figure 1, liquid bait 108) comprising at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23) for inducing feeding of biting flies on said bait core 108 (abstract; column 2, lines 24-27; column 2, lines 60-65) and the provision of a support element 101 (figure 1, housing 101) for attaching a protective membrane 107 (figure 1, membrane or pouch 107) and said bait core 108 to a fixed structure (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and the provision of a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57) and to place and support a bait core at a particular location while having the bait core mimic a host (e.g., Olson, column 3, lines 36-54).

Regarding claim 25, Halahmi discloses a method for providing a durable insect bait station for biting flies in blood-seeking mode (abstract), the method comprising the step of: (a) applying a protective membrane 2 (figure 1, membrane 2) to be substantially in direct contact with a bait core 4 (figure 1, bait core 4; abstract; column 3, lines 32-44), wherein said protective membrane 2 is adapted to be permeable to volatile components (abstract; column 4, lines 19-27), and wherein said protective membrane 2 configured to allow easy insect-probe penetration for biting flies in blood-seeking mode (abstract; column 1, lines 16-20), and wherein said bait core 4 includes: at least one insect toxin (abstract; column 4, lines 9-16).
Halahmi does not disclose said bait core including at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core; and a support element for attaching said protective membrane and said bait core to a fixed structure.
Olson teaches a bait core 108 (figure 1, liquid bait 108) comprising at least one blood-feeding stimulant (column 1, line 66 – column 2, line 23) for inducing feeding of biting flies on said bait core 108 (abstract; column 2, lines 24-27; column 2, lines 60-65) and the provision of a support element 101 (figure 1, housing 101) for attaching a protective membrane 107 (figure 1, membrane or pouch 107) and said bait core 108 to a fixed structure (figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include the bait core comprising at least one blood-feeding stimulant (BFS) for inducing feeding of said biting flies on said bait core and the provision of a support element for attaching said protective membrane and said bait core to a fixed structure, as taught by Olson, in order to attract insects to a bait core (e.g., Olson, column 3, lines 55-57) and to place and support a bait core at a particular location while having the bait core mimic a host (e.g., Olson, column 3, lines 36-54).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi as modified by Olson as pertaining to claim 1 above, and further in view of U.S. Patent Pub No. 20120124890 (published 05/24/2012) issued to Hainze.
Regarding claim 10, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 1. Halahmi does not disclose wherein said at least one BFS is at least one component selected from the group consisting of: adenosine triphosphate (ATP) and adenosine diphosphate (ADP).
Hainze teaches at least one BFS being at least one component selected from the group consisting of: adenosine triphosphate (ATP) and adenosine diphosphate (ADP) (paragraph 0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFS being at least one component selected from the group consisting of: adenosine triphosphate (ATP) and adenosine diphosphate (ADP), as taught by Hainze, in order to have a BFS that is able to arrest a blood-feeding insect (e.g., Hainze; abstract, paragraph 0044).

Claims 20-23 is rejected under 35 U.S.C. 103 as being unpatentable over Halahmi as modified by Olson as pertaining to claims 1 and 18 above, and further in view of U.S. Patent Pub No. 20100229459 (published 09/16/2010) issued to Simchoni-Barak.
Regarding claim 20, as dependent on claim 18, Halahmi as modified discloses the limitations of claim 18. Halahmi does not disclose said at least one BFL is operative to create a BFL-rich gaseous environment in the vicinity of said bait core.
Simchoni-Barak teaches at least one BFL 303 (figure 11, emitter ring 303; paragraph 0080) being operative to create a BFL-rich gaseous environment (paragraph 0080 shows carbon dioxide as a BFL-rich gas) in the vicinity of a bait core (paragraph 0080; page 6, claim 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include at least one BFL being operative to create a BFL-rich gaseous environment in the vicinity of said bait core, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraph 0014).

Regarding claim 21, as dependent on claim 20, Halahmi as modified discloses the limitations of claim 20. Halahmi does not disclose said BFL-rich gaseous environment being present in the vicinity of said fixed structure.
Simchoni-Barak teaches a BFL-rich gaseous environment (figure 11, emitter ring 303; paragraph 0080; abstract) being present in the vicinity of a fixed structure (figure 11; paragraph 0080).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said BFL-rich gaseous environment being present in the vicinity of said fixed structure, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraph 0014).

Regarding claim 22, as dependent on claim 1, Halahmi as modified discloses the limitations of claim 20. Halahmi does not disclose an optical target for said biting flies.
Simchoni-Barak teaches an optical target for biting flies (figure 1, surface 1; paragraphs 0003, 0014, 0018, 0058, and 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include an optical target for biting flies, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraph 0014).

Regarding claim 23, as dependent on claim 22, Halahmi as modified discloses the limitations of claim 22. Halahmi does not disclose said optical target having a dark external appearance relative to said fixed structure.
Simchoni-Barak teaches an optical target (figure 1, surface 1) having a dark external appearance relative to a fixed structure (figures 1 and 3; paragraph 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Halahmi as modified and include said optical target having a dark external appearance relative to said fixed structure, as taught by Simchoni-Barak, in order to attract insects to a bait station (abstract; paragraphs 0014 and 0065).

Prior Art References
	The following prior art documents are considered pertinent but are not relied upon in this action: US4850305 (Georgi) discloses a blood reservoir with a feeding membrane; US5685109 (Rimback) discloses a trap for flying insects with a liquid carbohydrate bait and a solid protein bait with the trap’s structure including a UV-resistant material; US8266839 (Bernard) discloses an insect bait station with a snap-open cartridge and cradle; US6718689 (Kolibas) discloses an envelope having a permeable web that is penetrable by the mouthparts of a biting insect; US6601337 (McKenney, Sr.) discloses an apparatus for attracting insects with an elastic wall capable of being punctured by flying insects; US7694455 (Bowden) discloses a mosquito control device with liquid bait; US10765100 (Schlein) discloses bait attractants and bait stations; US8420070 (Simchoni-Barak) discloses methods for controlling sugar feeding insects; and US20100024278 (Simchoni-Barak) discloses a trapping device having visual attractants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647